Citation Nr: 0844433	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-35 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for post- traumatic 
stress disorder.  

3. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision from a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the veteran failed to appear at a hearing 
before a member of the Board, and he has not requested for 
good cause that the hearing be rescheduled.  His hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704.

The Board will address the claims of service connection for 
depression and for post-traumatic stress disorder separately. 


FINDINGS OF FACT

1. Depression pre-existing service and did not increase in 
severity during service. 

2. The veteran did not engage in combat and there is no 
credible supporting evidence, including the service records 
or from sources other than the service records, that any 
alleged in-service stressor occurred to support the diagnosis 
of post-traumatic stress disorder. 

3. A seizure disorder was not affirmatively shown during 
service; a seizure disorder was not manifested to a 
compensable degree within the one-year period following 
separation from service; and a seizure disorder is unrelated 
to service or any event during service to include head 
injuries during service.




CONCLUSIONS OF LAW

1. Depression was not aggravated by service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

2. Post-traumatic stress disorder was not incurred in 
service.  38 U.S.C.A.  §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

3. A seizure disorder was not incurred in or aggravated by 
service, and service connection as a chronic disease may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002 and in July 2003.  The veteran 
was notified of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of a 
current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service; and evidence 
that the disabilities were caused or aggravated by a service-
connected disability. The veteran was notified that he should 
provide a complete detailed description of any in-service 
traumatic event to include the names of those involved, 
dates, and places during which the incidents occurred.  

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims. 

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the statement of the case, dated in August 
2004, and the supplemental statements of the case, dated in 
February 2008 and in March 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 



To the extent the VCAA notice about the degree of disability 
assignable was not provided, as the claims are denied, no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the veteran's 
service records, Social Security Administration records, and 
VA and private medical records identified by the veteran.  
The veteran has not identified any other pertinent evidence 
for the RO to obtain on his behalf.

On the claim of service connection for depression, the 
veteran was afforded a VA psychiatric examination in an 
effort to substantiate the claim. 

On the claim of service connection for post-traumatic stress 
disorder, in the absence of evidence that the veteran engaged 
in combat or of credible supporting evidence of an in-service 
stressors, development for a VA medical examination and 
opinion is not warranted.  Under these circumstances, a 
medical examination or medical opinion is not required for 
the claim under 38 C.F.R. § 3.159(c)(4). 

On the claim of service connection for a seizure disorder, 
further development in is not required in the absence of 
evidence of a diagnosis in service or competent medical 
evidence of record that etiologically links the claimed 
disability to service.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Before service, private medical records show that July 1967 
the veteran was hospitalized for depressive reaction.  
History included a previously hospitalized for depression 
from April 1967 to May 1967.  The veteran reported a history 
of two concussions.  In a letter in January 1968, a private 
physician stated that after the veteran's hospitalizations 
for depressive reaction the veteran was last evaluated in 
October 1967 and that there was no evidence of any disorder 
that would interfere with the veteran's ability to enter 
military service.   

The veteran's DD 214 shows that he served on active duty from 
February 1968 to December 1969.  He had no foreign and/or sea 
service. 

On service entrance examination, the examiner noted the 
diagnosis of depressive reaction, referring to the private 
physician's letter of January 1968.  The psychiatric 
evaluation was normal and the veteran was qualified for 
service.  In July 1968, the veteran complained that he had 
problem concentrating.  It was noted that he had been twice 
hospitalized in 1967 for depressive reaction.  The impression 
was depressive reaction versus anxiety reaction.  In April 
1969, the veteran gave a history of nervous trouble.  The 
physician noted that the veteran had been hospitalized in 
1967 for depressive reaction and he had been treated from 
July 1968 to April 1969.  No psychological disease was 
present. 

In July 1969, the veteran was under treatment for mild 
depressive reaction.  It was noted that the veteran 
experienced periods of confusion and it was recommended that 
he not be put on independent duty or harassed.  In July 1969, 
the veteran had developed a paranoid fear of the Marine Corps 
and feelings of loss of contact with reality.  In August 
1969, the veteran was described as disturbed and expressing 
paranoid hostility.  The physician stated that all previous 
progress had been reversed and recommended a temporary or 
permanent transfer.  On separation examination, no 
psychiatric disorder was listed as a diagnosis.  

The service treatment records contain no documentation of 
post-traumatic stress disorder or of a seizure disorder. 

After service, private medical records show that in April 
1997 the veteran gave a history of a head injury with a loss 
of consciousness at age 14.  In September 1999 the diagnoses 
were major depression and a past history of partial complex 
seizures and a history of post-traumatic seizure disorder.  
In December 1999, the diagnoses were grand mal seizures and 
partial complex seizures.  History included grand mal attacks 
in the distant past and twice during the veteran's childhood.   
In June 2001, major depression was noted.  In September 2001, 
the veteran was evaluated for episodes of loss of 
consciousness with a history, dating to childhood, and a 
diagnosis of epilepsy in the mid-1990s.  The pertinent 
diagnosis was seizure disorder.  Other diagnoses included 
depression and post-traumatic stress disorder. 

In April 2002, private psychologist reported treating the 
veteran since 1995. The diagnoses were major depressive 
disorder and epilepsy.  

On VA psychiatric examination in January 2003, the veteran 
complained of depression, inability to concentrate decreased 
sleep and appetite, anxiety, and memory problems.  The 
examiner noted the veteran's psychiatric hospitalization 
prior to service and psychiatric treatment during service.  
The pertinent diagnoses were major depressive disorder and 
seizure disorder.  The examiner found that following service 
discharge, there was no documented psychiatric problem until 
1999.  Upon review of the veteran's file, the examiner 
expressed the opinion that the veteran's problems were 
secondary to his physical condition and his inability to 
function, which began after 1997 when he started to have 
seizures and paroxysmal episodes, along with severe memory 
problems and inability to work.  The examiner stated that the 
veteran's psychiatric condition was not exacerbated by his 
time in service.  



In a statement in June 2003, the veteran stated that he had 
been hit in the head with a foot locker and a rifle during 
service, for which he had filed a complaint.  In a separate 
statement the veteran claimed that he was harassed during 
service due to his mental illness, and he was placed on 
limited duty.  He stated that the Navy medical personnel also 
issued an order to stop the harassment.  The veteran referred 
to periods of confusion noted during service, as consistent 
with the current findings pertaining to a seizure disorder.  

In August 2003, a private psychiatrist noted that the 
veteran's mental illness had been present since 1967, and 
although prior to active duty he was cleared for service, his 
psychiatric problems continued through service and after 
discharge therefrom.  The psychiatrist determined that the 
veteran suffered from major depression and symptoms of post-
traumatic stress disorder.  She also noted that the finding 
in service regarding the veteran's loss of contact with 
reality might be associated with a paroxysmal event, which 
raised a question in her mind as to whether these were 
present during service.  

On psychiatric evaluation in September 2003, the veteran 
related a history of depression that predated service.  He 
also related a history of numerous head injuries and seizures 
that began in the 1970s or 1980s.  In November 2003, the 
veteran reported a history of seizures since the 1960s.  

VA records from July 2007 through February 2008 document 
diagnoses of depression and post-traumatic stress disorder.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  



Where a veteran has served for 90 days or more during a 
period of war, an epilepsy or seizures become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 38 
C.F.R. § 3.306(a).

Depression

The veteran contends that his depression was aggravated by 
service, as evidenced by the fact that he received 
psychiatric treatment during service.

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.

On service entrance examination, the examiner noted the 
previous treatment for depressive reaction, but the 
psychiatric evaluation was normal.  The record however 
documents a hospitalization for depressive reaction in 1967 
before service, which constitutes clear and unmistakable 
evidence that a psychiatric disorder pre-existed service.  
The remaining question is whether there is clear and 
unmistakable evidence that the pre-existing psychiatric 
disorder was not aggravated by service to rebut the 
presumption of soundness.

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service.   The record 
shows that during service the veteran received psychiatric 
treatment.  



And although the veteran is competent to describe his 
symptoms, he is not competent to provide an opinion on 
medical causation, that is, whether the in-service 
manifestations of depression represented a permanent increase 
in disability or the increase in disability due to the 
natural progress of the disease.

Where, as here, the determinative issue involves a question 
of medical causation, which is not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not competent, that is, not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the pre-existing depression was 
aggravated by service. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

After service medical records starting in April 1997 show 
multiple psychiatric diagnoses to include depression.  

On the question of medical causation, on VA psychiatric 
examination in January 2003, the examiner noted the veteran's 
psychiatric hospitalization prior to service induction, 
psychiatric treatment during service, and his early removal 
from service under special circumstances due to his inability 
to function.  The examiner found that following service 
discharge, there were no documented psychiatric problems 
until 1999.  The examiner cited to the April 2002 
psychological report, wherein the psychologist noted a 
decline in the veteran's functioning in 1999, concurrent with 
his seizure disorder.  The examiner expressed the opinion 
that the veteran's problems were secondary to his physical 
condition and his inability to function, which began after 
1997 when he started to have seizures and paroxysmal 
episodes, along with severe memory problems and inability to 
work.  The examiner opined that the veteran's psychiatric 
condition was not exacerbated by his time in service.  

There is no competent medical evidence to support a finding 
that the veteran's underlying depression permanently worsened 
during service as contrasted to a worsening of symptoms 
during service.  

As the only opinion on medical causation is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical causation, the preponderance of the evidence is 
against the claim of service connection for depression, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f).  

If a claim of post-traumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f).  Patton v. 
West, 12 Vet. App. 272 (1999). 

Analysis 

While the veteran's service personnel records show 
psychiatric treatment for depression and anxiety, the records 
contain no complaint, finding, or history of  post-traumatic 
stress disorder.  On the basis of the service treatment 
records, post-traumatic stress disorder was not affirmatively 
shown to be present during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

To the extent that the veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Although there is competent medical evidence of a diagnosis 
of post-traumatic stress disorder recorded after 1999, this 
does not end the inquiry because in order to establish 
service connection for post-traumatic stress disorder under 
38 C.F.R. § 3.304(f), there must be credible supporting 
evidence of the occurrence of the in-service stressor to 
support the diagnosis and medical evidence to link the 
in-service stressor to the current diagnosis.  38 C.F.R. 
§ 3.304(f). 

Although in April 1997 the veteran reported that he had been 
a Marine Corps officer for 6 years in Vietnam, and in June 
2001 he described a war injury in Vietnam, the veteran's DD 
214 shows that he had no foreign and/or sea service, and 
there is no evidence that he engaged in combat.  
Additionally, there is no evidence that the veteran was 
awarded a personal or unit valor award, such as a Bronze Star 
Medal for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation, or a Combat Infantryman Badge.  

As the service records do not include a combat citation or 
other evidence that the veteran engaged in combat, and as 
there is no evidence from any source that the veteran 
actually engaged in combat, the Board concludes that the 
veteran did not engage in combat and his statements alone are 
insufficient to establish the occurrence of an in-service 
stressor.  Thus, as the veteran did not engage in combat, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

The veteran stated that he was hit in the head with a foot 
locker and a rifle during service, for which he had filed a 
complaint.  He also claimed that he was harassed during 
service due to his mental illness, and he was placed on 
limited duty.  The veteran stated that the Navy medical 
personnel also issued an order to stop the harassment.  

In a personal assault case, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  And evidence of behavioral changes may be 
interpreted by a clinician in determining whether a personal 
assault occurred in establishing a medical diagnosis.  38 
C.F.R. § 3.304(f)(3). 

The service treatment records do not contain a complaint, 
history or finding consistent with a head injury, and there 
are no records that corroborate the veteran's June 2003 
account of a head injury.  While the veteran claimed that he 
filed a complaint, he did not identify with whom the 
complaint was filed or when, and there is no documentation in 
the service records of a complaint having been filed in 
relation to the alleged incident.  

As for the veteran's claims of harassment during service due 
to his mental illness, while the service treatment records 
show that the veteran was experiencing psychiatric problems 
that led to a recommendation for a transfer, these were 
attributed to the veteran's pre-existing psychiatric 
condition.  For these reasons there are no unexplained 
behavior changes to submit to a medical or mental health 
professional for an opinion as to whether a personal assault 
occurred.  The recommendation that the veteran not be put on 
independent duty or harassed is insufficient to place the 
evidence for and against a conclusion as to stressor 
corroboration in equipoise.  

There is nothing in the claims file that supports a finding 
that any in-service assault, or harassment took place.  As 
the veteran's statements alone can not establish the 
occurrence of the in-service stressors, and as the record 
does not contain credible supporting evidence from any other 
source of the in-service stressors, the Board rejects the 
current diagnosis of post-traumatic stress disorder based on 
the claimed stressors.  For these reasons, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Seizure Disorder

While post-service medical records contained a history of 
multiple head traumas prior to service with loss of 
consciousness, to include episodes of passing out since the 
age of 8 and concussions, and the veteran has stated that his 
seizures pre-existed service, there are no medical records 
prior to service that document a seizure disorder, and a 
seizure disorder was noted on service entrance.  As a seizure 
disorder is not shown by clear and unmistakable evidence to 
have pre-existed service, the presumption of soundness has 
not been rebutted as to a seizure disorder.  Stated 
differently, the veteran is presumed sound as to a seizure 
disorder when he entered service.

Although in June 2001 the veteran reported an episode of 
unconsciousness while in Vietnam that left him blind and 
unable to speak for weeks, the service medical records do not 
document such injury and as noted above, there is no evidence 
that the veteran served in Vietnam.  The service treatment 
records contain no complaint, finding, or history of a 
seizure disorder.  Neither paroxysmal events or epilepsy were 
affirmatively shown to be present in service, and as a 
seizure disorder was not noted in service, service connection 
on the basis of continuity of symptomatology does not apply.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b).

After service, a seizure disorder was first documented in 
1997, almost 28 years after service and well beyond the one-
year presumptive period for epilepsy or a seizure disorder as 
a chronic disease.  

While the veteran has variously stated that his seizure 
disorder had onset prior to service and during service, the 
absence of documented complaints of seizures from 1969 to 
1997 weighs against the claim.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

In a June 2003 statement, the veteran stated that periods of 
confusion were noted during service and these were consistent 
with the current findings pertaining to a seizure disorder.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current loss of consciousness and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Here, however, there is no explicit contention of continuing 
symptoms dating back to active service.  Moreover, to the 
extent that his statements can be construed as alleging 
continuity of symptoms since active service, the absence of 
documented complaints or treatment for several years 
following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

A private psychiatrist expressed the opinion that the finding 
in service regarding the veteran's loss of contact with 
reality might be associated with a paroxysmal event, which 
raised a question in her mind as to whether these were 
present during service.  The psychiatrist's opinion was 
expressed in the term of "might", the equivalent of "may", 
which also implies that it "might not" and it is too 
speculative to establish a medical nexus.  For this reason, 
the Board rejects the medical opinion as favorable evidence.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus). 

As for the veteran's statements relating his current seizure 
disorder to service, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore the veteran's statements are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current seizure disorder, to include 
paroxysmal events or epilepsy, and service.

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for depression is denied.

Service connection for post- traumatic stress disorder is 
denied.  

Service connection for a seizure disorder is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


